          Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,               :
                                                  3:21-CR-90
                                        :
              v.
                                        :     (JUDGE MANNION)

DAHVEED DEAN,                           :

                    Defendant           :



                                MEMORANDUM

I.    BACKGROUND 1
     On March 8, 2021, the court issued a Memorandum and granted
Dean’s motion to dismiss the original indictment for violation of his rights
under the STA, pursuant to 18 U.S.C. §3162(a)(2). (Doc. 117, 17-cr-15). The
court held that the dismissal of the indictment was without prejudice to the
government’s right to re-indict Dean.




      1The complete factual and procedural background of this case was
stated in the court’s March 8, 2021 Memorandum dismissing without
prejudice the original Indictment against defendant Dean based on violation
of his rights under the Speedy Trial Act (“STA”), pursuant to 18 U.S.C.
§3162(a)(2). (Doc. 117, 17-cr-15, M.D. Pa.). See also September 8, 2021
Memorandum issued in the present case denying Dean’s motion to dismiss
based on his 6th Amendment speedy trial right. (Doc. 39). Thus, the
background will not be fully repeated herein.

                                        1
          Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 2 of 15




      On March 30, 2021, a grand jury approved of a new one-count
Indictment against Dean again charging him with assaulting a corrections
officer at USP Canaan on July 15, 2016, while he was serving a federal
sentence imposed in another case. (Doc. 1, 21-cr-90).
      The court conducted the FPTC in this case on September 8, 2021, and
the trial date is set for September 27, 2021.
      On August 9, 2021, Dean filed seven pre-trial motions and motions in
limine, (Docs. 25-31), and subsequently filed his briefs in support of his
motions. (Docs. 32-36).
      On September 1, 2021, the government filed its consolidated brief in
opposition to all of Dean’s motions. (Doc. 37).
      On September 8, 2021, the court denied Dean’s motion to dismiss
based on his claim of a 6th Amendment speedy trial right violation. (Docs. 39
& 40).
      The court will now address Dean’s five remaining pre-trial motions.
(Docs. 25-27, 29 & 30). 2




      2Dean filed two identical motions in limine seeking the preclusion of
BOP Restraint Check Forms, (Docs. 28 & 29), however, his first such motion
did not have the Exhibits attached. Thus, the court directed the clerk of court
to terminate Dean’s Doc. 28 motion.

                                        2
       Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 3 of 15




II.   DISCUSSION

      1. Motion for Disclosure Pursuant to FRE 404(b) and 609
      Dean filed a motion for disclosure of any evidence which falls under
Federal Rules of Evidence 404(b) and Rule 609. (Doc. 25). Dean contends
that under Rule 404(b) and Rule 609, he is entitled to receive from the
government pre-trial notice of any other crimes, wrongs, or bad acts involving
him that it intends to introduce at trial.
      In response, the government represents that it “does not intend at this
time to present any other evidence of prior bad acts of the defendant that
would require disclosure under Rule 404(b)”, and that if “any new evidence
falling under the mandate of the Rule come to light, the government will
immediately provide the appropriate notice.” (Doc. 37 at 3). The government
also states that “[t]o the extent [Dean’s] motion seeks only notice as required
by Rules 404(b) and 609, the government has no objection and will abide by
the Rules of Evidence.”
      “The Rules of Evidence do not set forth a specific time frame within
which the Government must provide Rule 404(b) evidence, “[r]ather, ‘[w]hat
constitutes reasonable notice in advance of trial [pursuant to Rule 404(b)] is
determined by the circumstances and complexity of the prosecution.’” United
States v. Buckner, 2020 WL 211403, *6 (M.D. Pa. Jan. 13. 2020) (citations
omitted).
      Based on the above, the court will direct the government to produce all
Rule 404(b) evidence of which it is aware and that it intends to offer at trial

                                         3
       Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 4 of 15




by September 17, 2021, the date that the proposed jury instructions from the
parties are due.
      With respect to Fed.R.Evid. 609(b), the government states in its brief,
(Doc. 37 at 2), that it is “providing notice to the defendant and the Court that,
if the defendant testifies at trial, the government intends to introduce
evidence on cross examination of his prior felony conviction[]”, to impeach
him and, that “[i]f Dean denies that prior conviction, the government reserves
the right to call a rebuttal witness to introduce objective evidence of the
conviction.” The government also states that to avoid undue prejudice it
“intends to introduce only the fact of [Dean’s prior felony] conviction, and not
the crime of conviction.”
      “Rule 609(b) provides that if more than ten years have passed since
the witness’s conviction or release from confinement, whichever is later, the
party seeking to introduce the evidence of the conviction must ‘give[ ] an
adverse party reasonable written notice of the intent to use it so that the party
has a fair opportunity to contest its use.’” Buckner, 2020 WL 211403, *7
(citing Fed.R.Evid. 609(b)(2)). “[T]he court can only order the government to
provide advanced written notice of its intent to proffer any Rule 609(b)
evidence, and not Rule 609(a) evidence”, id., but, here, it is not clear if the
government has fully complied with this notice requirement. If the
government is referring to a prior conviction of Dean that is older than ten
years, which is the only conviction for which the notice rule applies, id., the
government’s representation in its brief does not constitute sufficient notice,

                                       4
          Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 5 of 15




i.e., notice including the charges and dates of conviction(s). Because Rule
609(b) requires only reasonable advance notice be provided the defendant,
usually about ten days prior to trial, see id., the court will direct the
government to give Dean sufficient notice of any convictions older than ten
years regarding its Rule 609(b) disclosure by September 17, 2021. 3
      Thus, Dean’s motion for disclosure pursuant to Rule 404(b) and Rule
609(b), (Doc. 25), will be granted to the extent stated above.


      2. Motion for Early Jencks Disclosures
      Dean moves for early disclosure of Jencks material, including the
grand jury testimony of the witnesses the government intends to call at trial,
and he requests that the court order the government to provide him with such
material seven days prior to the trial.
      In U.S. v. Yawson, 2014 WL 3401663, *3, (W.D. Pa. July 10, 2014),
the court explained the Jencks Act:


      3 The court notes that a conviction over ten years old (measured from
the date of conviction or release from confinement for the conviction,
whichever is later), is generally not admissible “unless the court determines,
in the interests of justice, that the probative value of the conviction supported
by specific facts and circumstances substantial outweighs its prejudicial
effect.” Fed.R.Evid. 609(b). Thus, convictions over ten years old are only to
be admitted in exceptional circumstances and the Rule 403 balancing is
reversed. Whereas under Rule 403 unfair prejudice must substantially
outweigh the evidence’s probative value, for convictions over ten years old,
the probative value of the conviction must substantially outweigh the
prejudicial effect.

                                          5
       Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 6 of 15




     The Jencks Act provides that after a government witness testifies, and
     upon motion by the defendant, the government must produce “any
     statement ... of the witness in the possession of the United States
     which relates to the subject matter as to which the witness has
     testified.” 18 U.S.C. §3500(b); United States v. Weaver, 267 F.3d 231,
     245 (3d Cir. 2001). The purpose of Jencks disclosure “is to provide the
     defendant with an opportunity to review the witness’s statements for
     any possible inconsistencies that he might use to impeach the
     witness.” United States v. Maury, 695 F.3d 227, 248 (3d Cir. 2012).
     Pursuant to 18 U.S.C. §3500(a), “no statement or report in the
     possession of the United States which was made by a Government
     witness or prospective Government witness (other than the defendant)
     shall be the subject of subpoena, discovery, or inspection until said
     witness has testified on direct examination in the trial of the case.”
     Accordingly, “the government has no obligation to produce Jencks
     material until the witness has testified.” Maury, 695 F.3d at 248.

     Thus, “there is no authority by which th[e] court can compel the
government to provide Jencks Act statements prior to the time any
government witness has testified on direct examination at trial.” Id.; see also
U.S. v. Grier, 2012 WL 5614087, *5 (W.D. Pa. Nov. 15, 2012) (“The plain
language of the Jencks Act, 18 U.S.C. §3500, the overwhelming precedent
..., and our court of appeals well-settled position on the matter makes clear
that the Court cannot mandate disclosure prior to the day on which the
witness testifies at trial.”); United States v. Bangaroo, 2017 WL 3495702,
*17-18 (M.D. Pa. Aug. 15, 2017) (court held that “the case law makes clear
that Defendant’s request to supply the [Jencks] material [prior to trial] are
premature, and cannot be granted.”); United States v. Taylor, 2018 WL
1960669, *5 (M.D. Pa. April 26, 2018) (court denied defendants’ requests for



                                      6
       Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 7 of 15




early disclosure of Jencks material since the court has no authority to compel
the government to disclose such material before the Act provides).
      The court in United States v. Johnson, 218 F.Supp.3d 454, 459 n. 3
(W.D. Pa. 2016), noted that with respect to “the government’s disclosure of
information that falls solely under the Jencks Act”, “[i]t is well-settled that the
plain language of the Jencks Act precludes a court from compelling the
disclosure of Jencks Act material prior to the completion of a government
witness' testimony on direct examination.” (citing United States v. Hill, 976
F.2d 132, 140 (3d Cir. 1992); United States v. Murphy, 569 F.2d 771, 773
(3d. Cir.), cert. denied, 435 U.S. 955, 98 S.Ct. 1588 (1978) ). The court also
noted, id., that “[a]lthough courts lack the authority to order the early
disclosure of Jencks material, the Third Circuit nevertheless has endorsed
and encouraged the government’s prevailing practice of committing to
disclose Jencks material prior to trial.” (citing Murphy, 569 F.2d at 773; Hill,
976 F.2d at 140). Here, the government represents that it will voluntarily
agree to disclose witness identities and provide Jencks statements and any
criminal histories of witnesses at a reasonable time before trial. This court
also encourages the government to provide the defendant with early Jencks
material in order to avoid delays and give the defense adequate time to
prepare for cross examination of government witnesses.
      Additionally, the government, (Doc. 37 at 5), states:
      [it] is in possession of no material discoverable under Brady v.
      Maryland, 373 U.S. 83, 83 S.Ct. 1194 (1963), that is, evidence
      favorable to the defendant or in any way exculpatory. And the

                                        7
          Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 8 of 15




      government has already produced substantial discovery including over
      200 pages of documents and photographs along with video evidence,
      much of which was in response to specific requests by previous
      defense counsel. Included in that discovery were multiple witness
      statements and reports prepared by the officers whom the government
      expects would comprise the bulk of the witness list at trial. Additionally,
      the government has facilitated the defense’s request for an investigator
      to enter the facility and take measurements and photographs.

      Thus, the court will DENY defendant Dean’s request for early
disclosure of Jencks material. (Doc. 26). The court will only direct the
government to disclose all Jencks material at the appropriate time in
accordance with the Act.


      3. Motion for Disclosure Pursuant to Rule 16(a)(1)(G)
      Pursuant to Federal Rule of Criminal Procedure 16(a)(1)(G), Dean
moves for disclosure of the government’s expert witnesses it will call to testify
at trial. (Doc. 27). In particular, Dean seeks the government to disclose any
expert witness, such as medical staff who examined and treated the alleged
victim, CO Rosencrance, who will testify as to the “bodily injury” he allegedly
sustained. Dean also seeks disclosure regarding any medical staff who will
testify as to any injuries he suffered or who will testify that he did not sustain
any injuries.4




      “A defendant is guilty under 18 U.S.C. §111(a)(1) if he ‘forcibly
      4

assaults, resists, opposes, impedes, intimidates, or interferes with any
person designated in section 1114 of this title when engaged in or on account
                                        8
       Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 9 of 15




      Fed.R.Crim.P. 16(a)(1)(G) provides that “[a]t the defendant’s request,
the government must give to the defendant a written summary of any
testimony that the government intends to use under Rules 702, 703, or 705
of the Federal Rules of Evidence during its case-in-chief at trial.”
      In response to Dean’s motion, the government states that at the
present time, “[it] does not plan to offer any expert testimony at trial. If
circumstances change, the government will make all required disclosures at
a reasonable time before trial.” (Doc. 37 at 6).
      Since the government is aware of its obligations under Rule
16(a)(1)(G) and represents that it has no expert witnesses to disclose at this
time, the court will deny Dean’s motion, (Doc. 27), as moot.


      4. Motions In Limine
      Dean filed two motions in limine, namely, a motion to preclude the
government from offering any evidence regarding BOP Restraints Check
Forms issued after the charged assault incident, (Doc. 29), and a motion to


of the performance of official duties.’” U.S. v. Davidson, 567 Fed.Appx. 90,
94 (3d Cir. 2014).
       The court also notes that in U.S. v. Montalban, 604 Fed.Appx. 100, 103
(3d Cir. 2015), the Third Circuit found that in the trial where defendant inmate
was convicted of assaulting a federal CO under 18 U.S.C. §111(a)(1), the
district court did not err in allowing the prison nurse to testify as a lay witness
under Fed.R.Evid. 701, based on her own personal observations, regarding
her medical assessment, examination, and treatment of the CO after the
assault.

                                        9
      Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 10 of 15




preclude the government from offering any evidence regarding a Discipline
Hearing Officer’s, (“DHO”), Report for possession of a controlled substance
issued against him at USP Canaan on the date of the alleged assault, (Doc.
30). Dean attached the Forms and DHO Report as Exhibits to his motions.
Dean contends that the stated BOP documents are irrelevant and, that even
if they are relevant, their probative value is substantially outweighed by their
prejudicial effect since the events that transpired after the alleged assault on
the CO and the fact Dean was issued a disciplined report for possession of
a controlled substance have no bearing on whether the assault occurred. As
such, Dean argues that the documents are excludable under Federal Rule
of Evidence 403.
      “The purpose of a motion in limine is to allow the trial court to rule in

advance of trial on the admissibility and relevance of certain forecasted

evidence.” United States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D. Pa.

2017). On a motion in limine, evidence should only be excluded “when the

evidence is clearly inadmissible on all potential grounds.” Id. Evidentiary

rulings on motions in limine are subject to the trial judge's discretion and are

therefore reviewed for an abuse of discretion. Abrams v. Lightolier, Inc., 50

F.3d 1204, 1213 (3d Cir. 1995); Bernardsville Bd. of Educ. v. J.H., 42 F.3d

149, 161 (3d Cir. 1994). “The Court is vested with broad inherent authority

to manage its cases, which carries with it the discretion and authority to rule


                                      10
      Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 11 of 15




on motions in limine prior to trial.” Ridolfi v. State Farm Mutual Auto. Ins. Co.,

2017 WL 3198006, *2 (M.D. Pa. July 27, 2017). Further, “[c]ourts may

exercise this discretion in order to ensure that juries are not exposed to

unfairly prejudicial, confusing or irrelevant evidence.” Id.

      Specifically, the document at issue are: (1) “BOP Restraints Check
Forms,” on which prison staff recorded Dean’s “obscene language, ‘cursing
and yelling,’ ‘spitting at a door,’ [and] ‘kicking a door’” for two days
immediately after the alleged assault, (Doc. 29-2); 5 and (2) a “Discipline
Hearing Officer Report for possession of a controlled substance” on the date
of the alleged assault, which indicates that Dean “was subject to a
random pat down search and had on his person a substance which tested
positive for amphetamines and received discipline”, (Doc. 30-2).
      The government has responded to both motions. As to the first motion
regarding the BOP Restraints Check Forms, the government states that “[a]t
this time, the relevance of [Dean’s statements] is unclear, and [it] does not
intend to offer [Dean’s statements] in its case in chief.” It further states that
“[if] the defendant offers evidence at trial that would render this evidence



      5As Dean states in his brief, (Doc. 34 at 1), “[a]fter the alleged [assault]
incident, the Defendant was placed in a restrictive housing or detention unit,
restrained and monitored by BOP staff, every 15 minutes, and recording
their observations of the Defendant from July 15, 2016 at 2:30 p.m. through
July 17, 2016, which notations were made on a form captioned “15 Minute
Restraints Check Forms.”

                                       11
      Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 12 of 15




relevant as rebuttal or for cross examination or impeachment purposes, the
government reserves the right to use it accordingly.” (Doc. 37 at 7).
      As to the second motion regarding the DHO Report and a July 15, 2016
Incident Report, the government states that it “has no intent to offer [the
Reports] as evidence in its case in chief. Nor does [it] intend to offer any
evidence that the disciplinary action related to [Dean’s] possession of a
controlled substance.” (Id. at 8). The government states that it does “intend
to present witness testimony that the [correction] officers involved were in
the process of delivering an unfavorable decision from an administrative
disciplinary proceeding, unrelated to this case, to which [Dean] reacted in
anger and struck the victim officer.” (Id.). However, the government states
that it “reserves the right to use this evidence, in its entirety, if appropriate,
in accordance with the Rules, in rebuttal or on cross examination.” (Id. at 9).
      As the court held on June 12, 2019 when ruling on identical motions in
limine Dean filed in his first criminal case, that was later dismissed by this
court without prejudice, “[s]eeing as the Government represents it does not
intend to introduce the challenged documents into evidence, there is no need
for [the court] to rule on their admissibility at this time.” The court then
deferred ruling on Dean’s motions in limine until the time of trial. (Doc. 98 at
4-5, 17-cr-15).
      No doubt that “[a] trial court considering a motion in limine may reserve
judgment until trial in order to place the motion in the appropriate factual
context.” United States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D. Pa.

                                       12
      Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 13 of 15




2017). “Further, a trial court’s ruling on a motion in limine is ‘subject to
change when the case unfolds, particularly if actual testimony differs from
what was contained in the movant’s proffer.’” Id. (quoting Luce v. United
States, 469 U.S. 38, 41, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984)). Pursuant to
Fed.R.Evid. 403, the court may exclude relevant evidence “if its probative
value is substantially outweighed by the danger of unfair prejudice, confusion
of the issues, or misleading the jury, or by considerations of undue delay,
waste of time, or needless presentation of cumulative evidence.” The Third
Circuit has cautioned that the exclusion of potentially relevant evidence
pursuant to Rule 403 is an “extreme measure” at the pre-trial stage. Hines v.
Consol. Rail Corp., 926 F.2d 262, 274 (3d Cir. 1991).
      Additionally, evidence should rarely be excluded in limine pursuant to
Rule 403 because “[a] court cannot fairly ascertain the potential relevance of
evidence for Rule 403 purposes until it has a full record relevant to the
putatively objectionable evidence.” In re Paoli R.R. Yard PCB Litig., 916 F.2d
829, 859 (3d Cir. 1999).
      As such, the court will again defer ruling on Dean’s motions in limine
until the time of trial. However, the court will allow the government to present
testimony that during the relevant time of the charged assault offense the
correction officers were delivering to Dean an unfavorable decision from an
unrelated administrative disciplinary proceeding at USP Canaan since this
evidence is relevant to the elements of the assault charge and, for purposes
of providing context, i.e., to paint the picture for the jury as to the surrounding

                                        13
       Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 14 of 15




factual circumstances that lead to the alleged assault incident. See e.g.
Carvalho v. Bledsoe, 2019 WL 4962973 (M.D. Pa. Oct. 8, 2019) (in civil
rights action in which prisoner asserted excessive force claim court denied
prisoner’s motion in limine to preclude Warden from introducing evidence of
his disciplinary issues while incarcerated since the evidence was relevant to
the inquiry of whether the force used against the prisoner was reasonable
under the circumstances). The court will also give the jury an appropriate
instruction regarding such evidence. 6




III.   CONCLUSION

       Accordingly, Dean’s motion for disclosure pursuant to Rule 404(b) and

Rule 609(b), (Doc. 25), will be granted to the extent that the government will



       Specifically, the court will give the jury an instruction regarding their
       6
limited consideration of the above stated evidence such as follows:
Defendant Dean is not on trial for committing this other act. You may not
consider the evidence of this other act as a substitute for proof that defendant
Dean committed the crime charged. You may not consider this evidence as
proof that defendant Dean has a bad character or any propensity to commit
crimes. Specifically, you may not use this evidence to conclude that because
defendant Dean may have committed another act, he must also have
committed the act charged in the indictment. Remember that defendant
Dean is on trial here only for the charge in the indictment I have described
for you, not for these other acts. Do not return a guilty verdict unless the
government proves the crime charged in the indictment beyond a reasonable
doubt.

                                      14
           Case 3:21-cr-00090-MEM Document 41 Filed 09/10/21 Page 15 of 15




be directed to produce all Rule 404(b) evidence of which it is aware and that

it intends to offer at trial by September 17, 2021, and to the extent that the

government will be directed to give Dean notice of any convictions older than

ten years regarding its Rule 609(b) disclosure by September 17, 2021.

Dean’s motion for early disclosure of Jencks material, (Doc. 26), will be

denied. Dean’s motion for disclosure of expert witnesses under Rule

16(a)(1)(G), (Doc. 27), will be denied as moot. Dean’s motions in limine,

(Docs. 29 & 30), will be deferred until the time of trial. An appropriate order

will follow.



                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

Dated: September 10, 2021
21-90-02




                                         15
